              Case 2:21-cv-00485-WGC Document 10 Filed 07/27/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (510) 970-4811
     Facsimile: (415) 744-0134
 7   E-Mail: allison.cheung@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                          DISTRICT OF NEVADA

13   JAY PROPES,                                    )
                                                    )   Case No.: 2:21-cv-00485-WGC
14                  Plaintiff,                      )
                                                    )   UNOPPOSED MOTION FOR EXTENSION OF
15          vs.                                     )   TIME TO FILE CERTIFIED
                                                    )   ADMINISTRATIVE RECORD AND ANSWER;
16   KILOLO KIJAKAZI,                               )   DECLARATION OF JEBBY RASPUTNIS
     Acting Commissioner of Social Security,1       )
17                                                  )   (SECOND REQUEST)
                    Defendant.                      )
18                                                  )

19

20

21

22

23

24
     1
25    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
26   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
              Case 2:21-cv-00485-WGC Document 10 Filed 07/27/21 Page 2 of 3




 1          Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a 60-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint are due to be filed by August 3, 2021. This is the Commissioner’s second request for an

 5   extension of time.

 6          Defendant makes this request in good faith and for good cause, because the CAR, which must be

 7   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
     emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
 8
     Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
 9
     for producing the CAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). As detailed
10
     in the attached declaration from Jebby Rasputnis, Executive Director of the OAO, beginning mid-March
11
     2020, OAO restricted physical access to the Falls Church building, which impacted the production of
12
     CARs because physical access was previously required to produce CARs. OAO has since developed and
13
     employed a new business process to produce CARs. Much of the difficulty in producing CARs stemmed
14
     from the old process of transmitting hearing recordings to vendors for transcription, how the vendors
15
     transcribed the recordings, and how the vendors provided the completed transcripts to OAO. OAO
16   changed this process by reworking how the audio files are submitted, seeking additional vendor capacity,
17   and increasing in-house transcription capacity. With these changes, OAO is now able to produce more
18   than 700 transcripts per week, a significant increase over the pre-COVID-19 average of 300–400 hearing
19   transcripts per week.
20          Despite these improvements, OAO still faces a significant backlog of cases due to the combined
21   effects of pandemic-related disruption and a marked increase in district court filings. New case receipts

22   during the last quarter of FY 2020 and the first quarter of FY 2021 increased (on average) to 2,257 case

23   receipts per month, as compared to 1,458 per month for the same period one year before. Overall, the

24   timeframe for delivering a CAR in an individual case has improved, and the current average processing

25   time is 138 days. Because of this, OAO is making progress in its backlog of cases. At the end of January
     2021, OAO had 11,109 pending cases. As of June 8, 2021, OAO had 6,927 pending cases, representing a
26



     Unopposed Mot. for Ext.; No. 2:21-cv-00485-WGC 1
              Case 2:21-cv-00485-WGC Document 10 Filed 07/27/21 Page 3 of 3




 1   decrease in our backlog of more than 4,182 cases over the last four months. OAO continues to work on
 2   increasing productivity by collaborating with our vendors and searching out and utilizing technological
 3   enhancements. Defendant asks this Court for its continued patience as OAO works to increase its

 4   efficiency and production of CARs, reduce the current backlog, and address rising court case filings.

 5   Counsel for Defendant further states that the Office of General Counsel (OGC) is monitoring receipt of

 6   transcripts on a daily basis and is committed to filing Answers as soon as practicable upon receipt and

 7   review of the administrative records.
            Given the volume of pending cases, Defendant requests an extension in which to respond to the
 8
     Complaint until October 4, 2021. If Defendant is unable to produce the certified administrative record
 9
     necessary to file an Answer in accordance with this Order, Defendant shall request an additional
10
     extension prior to the due date.
11
            On July 23, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition to the
12
     requested extension.
13
            It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
14
     and answer to Plaintiff’s Complaint, through and including October 4, 2021.
15

16
            Dated: July 27, 2021
17                                                        CHRISTOPHER CHIOU
                                                          Acting United States Attorney
18
                                                          /s/ Allison J. Cheung
19                                                        ALLISON J. CHEUNG
                                                          Special Assistant United States Attorney
20

21

22
                                                          IT IS SO ORDERED:
23

24                                                        UNITED STATES MAGISTRATE JUDGE
25                                                                July 27, 2021
                                                          DATED: ___________________________
26



     Unopposed Mot. for Ext.; No. 2:21-cv-00485-WGC 2
